The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1, 5, 7, 8, in the reply filed on May 16, 2022 is acknowledged.
Claims 2-4, 6 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.
Claims 1, 5, 7-8 are under consideration.

Priority:  This application claims benefit of provisional application 62/786142, filed December 28, 2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felföldi et al. (WO 2013068602; IDS 05.28.20).  Felföldi et al. teach a method for producing recombinant methionyl human granulocyte colony-stimulating factor (r-met-Hu-G-CSF) comprising contacting cells comprising a nucleic acid encoding r-met-Hu-G-CSF with a culture medium to create a fermentation medium (at least p. 35-39, 41; instant claim 1a), fermenting the cells under fed-batch conditions to produce r-met-Hu-GCSF (at least p. 41; instant claim 1b), harvesting the bacteria (or cells) by separation at 11000 g (i.e. centrifugation) (p. 41-42; instant claim 1c), lysing the harvested bacteria to release inclusion bodies comprising r-met-Hu-G-CSF (at least p. 42; instant claim 1d), and storing the inclusion bodies at -80° C (at least p. 42; instant claim 1e).  Therefore, Felföldi et al. can be deemed to anticipate instant claim 1, steps (a) to (e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Felföldi et al. (WO 2013068602; IDS 05.28.20) in view of Raghuwanshi et al. (WO 2016009451).  The teachings of Felföldi et al. over at least instant claim 1, steps (a) to (e), are noted above.
Felföldi et al. disclose downstream processing of the cells harvested from culture; the cells contain the inclusion bodies with the recombinant protein (at least p. 27).  As noted above, Felföldi et al. disclose harvesting the cells by separating the cells from the culture medium by centrifugation (at least p. 27, also p. 41-42), lysing the cells to release and obtain the inclusion bodies, and then storing the inclusion bodies at -80° C (at least p. 27-28, also p. 41-42).  Felföldi et al. disclose that after the inclusion bodies have been obtained, the downstream processing methods comprise solubilizing the recombinant protein in the presence of a solubilizing agent (at least p. 28, 30, also p. 42); performing an oxidation step and refolding step comprising incubating the recombinant protein in the presence of an oxidizing agent and the solubilizing agent (at least p. 30); removing the solubilizing agent by ion exchange chromatography and optionally an acid precipitation (at least p. 30).  Felföldi et al. disclose the solubilizing agent and impurities can be removed by the steps of anion exchange (AEX), acid precipitation, AEX, and CEX (cation exchange) (at least p. 31-32).  Felföldi et al. disclose known anion exchanges resins for purifying G-CSF include among others Dowex ion exchange (p. 29).  Felföldi et al. disclose filtering and concentrating by gel chromatography and then another filtering step of the G-CSF in buffer (at least p. 45).  Felföldi et al. do not explicitly teach a mixed mode chromatography.
Raghuwanshi et al. disclose purification of recombinant human G-CSF (at least p. 5).  Raghuwanshi et al. also disclose solubilizing inclusion bodies comprising the r-met-Hu-G-CSF, refolding the r-met-Hu-G-CSF, clarification of the r-met-Hu-G-CSF, and purifying the r-met-Hu-G-CSF by chromatography (at least p. 5, 9-10).  Raghuwanshi et al. disclose combinations of ion exchange chromatography (including anion exchange and cation exchange) and hydrophobic chromatography (at least p. 9-10).  Raghuwanshi et al. disclose the ion exchange chromatography eluate containing r-met-Hu-G-CSF can be applied to hydrophobic chromatography, where the hydrophobic interaction media is selected from among others HEA hypercel, MEP hypercel, Capto Adhere (at least p. 11), which are also known in the art as multimodal chromatography (p. 3).  Raghuwanshi et al. disclose buffer exchange of the r-met-Hu-G-CSF in buffer formulation and filtration (p. 12) and concentration of the purified r-met-Hu-G-CSF by ultrafiltration and then additional filtration to further increase the concentration of the r-met-Hu-G-CSF (at least p. 14).  It is disclosed that buffer exchange increases concentration and can be done by ultrafiltration (p. 23).  Raghuwanshi et al. disclose known filtration methods include ultrafiltration, diafiltration, microfiltration, depth filtration, etc. (p. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and further incorporate the steps of suspending the inclusion bodies comprising r-met-Hu-G-CSF in a solubilizing buffer (instant claim 5f); oxidizing the solubilized r-met-Hu-G-CSF to allow the r-met-Hu-G-CSF to re-fold (instant claim 5g); subjecting the r-met-Hu-G-CSF to Dowex chromatography (instant claim 5h); subjecting the r-met-Hu-G-CSF to acid precipitation (instant claim 5i); subjecting the r-met-Hu-G-CSF to AEX chromatography (instant claim 5j); subjecting the r-met-Hu-G-CSF to CEX chromatography (instant claim 5k); subjecting the r-met-Hu-G-CSF to multimodal chromatography (instant claim 5l); concentrating the r-met-Hu-G-CSF (instant claim 5m); and exchanging the r-met-Hu-G-CSF into a buffer formulation by ultrafiltration and diafiltration (instant claim 5n).  MPEP 2144.06 notes that it is obvious to combine and/or substitute equivalents known for the same purpose.  In this instance, one of ordinary skill would have reasonable motivation to incorporate at least the multimodal chromatography and ultrafiltration/diafiltration steps disclosed in Raghuwanshi et al. into the purification or production process of r-met-Hu-G-CSF disclosed in Felföldi et al., thereby arriving at instant claim 5, because there was interest in producing and purifying r-met-Hu-G-CSF and these are all recognized production/purification steps for obtaining a pure r-met-Hu-G-CSF.  One of ordinary skill would have a reasonable motivation of success because protein production/purification steps and their application to producing/purifying r-met-Hu-G-CSF were known in the art.

Claims 1, 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Felföldi et al. (WO 2013068602; IDS 05.28.20) in view of Raghuwanshi et al. (WO 2016009451) and Mohe et al. (WO 2010089756; IDS 05.28.20).  The teachings of Felföldi et al. and Raghuwanshi et al. over at least instant claims 1, steps (a) to (e), and 5, steps (f) to (n), are noted above.
Raghuwanshi et al. disclose optionally conjugating the r-met-Hu-G-CSF with PEG after clarification of the r-met-Hu-G-CSF and purifying the r-met-Hu-G-CSF by chromatography to obtain a pegylated r-met-Hu-G-CSF (at least p. 5, 12-13).  Raghuwanshi et al. disclose subjecting the pegylated r-met-Hu-G-CSF to CEX chromatography (at least p. 13-14).  Raghuwanshi et al. disclose concentrating the pegylated r-met-Hu-G-CSF and buffer exchange of the pegylated r-met-Hu-G-CSF into a buffer formulation (at least p. 14).  Raghuwanshi et al. disclose adjusting the pH of the pegylated r-met-Hu-G-CSF, filtering at 0.2 micron and diluting the pegylated r-met-Hu-G-CSF to obtain a concentration >10 mg/mL (p. 14).  Raghuwanshi et al. disclose storing the pegylated r-met-Hu-G-CSF at 2-8° C (p. 14).  As noted above, Raghuwanshi et al. disclose buffer exchange increases concentration and can be done by ultrafiltration (p. 23).  Raghuwanshi et al. disclose known filtration methods include ultrafiltration, diafiltration, microfiltration, depth filtration, etc. (p. 21).  Raghuwanshi et al. do not explicitly teach adding a surfactant to the pegylated r-met-Hu-G-CSF prior to adjusting the pH.
Mohe et al. disclose a process for pegylating r-met-Hu-G-CSF (at least abstract, p. 10).  Mohe et al. disclose the incorporation of a surfactant with the pegylated r-met-Hu-G-CSF improved the yield of pegylated-r-met-Hu-G-CSF during concentration and diafiltration in storage buffer (at least p. 20-22, 30-31).  It was also known that surfactants have a stabilizing effect on G-CSF proteins (at least p. 20-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and further incorporate the steps of contacting the r-met-Hu-G-CSF with a PEGylation reagent under suitable conditions to PEGylate the r-met-Hu-G-CSF (instant claim 7o); subjecting the pegylated r-met-Hu-G-CSF to CEX chromatography to remove impurities from the PEGylating (instant claim 7p); concentrating the pegylated r-met-Hu-G-CSF (instant claim 7q); exchanging the pegylated r-met-Hu-G-CSF into a buffer formulation by ultrafiltration and diafiltration (instant claim 7r); adding a surfactant to the pegylated r-met-Hu-G-CSF formulation (instant claim 7s); adjusting the pH of the pegylated r-met-Hu-G-CSF formulation with well known acids or bases, including HCl or NaOH (instant claim 7t); diluting the pegylated r-met-Hu-G-CSF formulation with additional diafiltration buffer exchange to arrive at a target concentration of 10.0 mg/mL (instant claim 7u); subjecting the pegylated r-met-Hu-G-CSF formulation to sterile filtration of 0.2 μm (instant claim 7v); and storing the pegylated r-met-Hu-G-CSF at 2-8° C (or 5 ± 3° C) (instant claim 8).  MPEP 2144.06 notes that it is obvious to combine and/or substitute equivalents known for the same purpose.  Further, it is also noted in MPEP 2144.04 that changes in sequence or selection of any order of performing process steps is obvious.  In this instance, one of ordinary skill would have reasonable motivation to incorporate at least a surfactant as disclosed in Mohe et al. into the concentrated pegylated r-met-Hu-G-CSF formulation formed during the production/purification process of pegylated r-met-Hu-G-CSF disclosed in Felföldi et al and Raghuwanshi et al., thereby arriving at instant claims 7-8, because there was interest in producing/purifying r-met-Hu-G-CSF that is pegylated and these are all recognized production/purification steps for obtaining a pure r-met-Hu-G-CSF that is pegylated.  One of ordinary skill would have a reasonable motivation of success because protein production/purification steps and their application to purifying r-met-Hu-G-CSF and pegylated r-met-Hu-G-CSF were known in the art.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656